     Case 3:20-cv-00437-N-BT Document 21 Filed 11/19/20           Page 1 of 1 PageID 119



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

KECIA HENDRIX,                                  §
             Plaintiff,                         §
                                                §
v.                                              §    No. 3:20-cv-00437-N (BT)
                                                §
IQOR INC, et al.,                               §
                    Defendants.                 §


               ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE

         The Court has taken under consideration the Findings, Conclusions, and Recommendation

 of the United States Magistrate Judge dated October 27, 2020. The Court has made a de novo

 review of those portions of the Findings, Conclusions, and Recommendation to which objection

 was made.      IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and

 Recommendation of the United States Magistrate Judge are accepted, and the objections are

 overruled.

         SO ORDERED this 19th day of November, 2020.


                                               _____________________________________
                                               DAVID C. GODBEY
                                               UNITED STATES DISTRICT JUDGE
